DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 06/02/2022.  The arguments set forth are addressed herein below.  Claims 2-12 and 14-22 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 2, 3, 21, and 22 have been amended.  No new matter appears to have been entered.
Terminal Disclaimer
The terminal disclaimers filed on 06/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,373,424 and 10,957,151 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Reasons for Allowance
Claims 2-12 and 14-22 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“determining whether a game played through a mobile device has produced a wager result greater than a non-zero monetary threshold; determining a location of the mobile device based on at least one of a signal strength, a video analysis or a positioning system signal; determining a promotion based on the wager result in the game being greater than the non-zero monetary threshold and the location being within a maximum distance from a merchant; determining whether a stationary device is in a desired range of the mobile device based on the location and a second location of the stationary device; and in response to determining the promotion and determining that the stationary device is in the desired range, causing the stationary device to perform an action related to the promotion” (substantially encompassed by independent claims 2, 21, and 22).
Claims 2-12 and 14-22 are allowed for the reasons stated above.  Additionally, claims 2-12 and 14-22 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 06/02/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715